department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t tax_exempt_and_government_entities_division number release date date date uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date xxkxxk xxkxx xxxxxk uniform issue list legend m x dear xxxxx xxxxx contact person identification_number contact number fax number employer_identification_number xxxxx we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you were formed under the nonprofit laws of the state of m your articles provide that you were formed for any lawful purpose allowed by the statute under which you were created your articles do not contain a provision regarding the distribution of your assets in the event of dissolution you represent that you were formed to operate christian-oriented camps all of the labor involved in operating the camps is done on a volunteer basis you offer week long fishing camps to the public that include fishing sight-seeing camping and group activities all participants are expected to pay a set fee the camps are held from mid- june to early august each year the actual camp complex is rented by you from one of your directors under an ongoing land use agreement the agreement provides for rent of dollar_figurex per week for every week that the camp is occupied without providing a definition of what constitutes occupation of the site it also provides for your reimbursement in the event that you make any real improvements to the property the agreement can be terminated by either party with proper notice your campers spend the majority of their time fishing at various locations you represent that one or two hours of each day is devoted to a service where basic biblical truths are presented and discussed you estimate that approximately of your time is devoted to these sessions attendance at these sessions is not required you state that through various solicitations you actively invite donations of boats and equipment associated with boat operations you make the availability of your camps known by sending letters to past campers and through your website your website substantially revolves around fishing it announces affordable silver king salmon and halibut fishing on fishing boats describes the kind of fishing tackle that is recommended and provides the level of success with various lines your website also advertises a coffee business owned by the mother of your president and provides a link to the website of that business sets forth costs to charter on your website you state that you are a private non-profit non-denominational corporation dedicated to providing the opportunity to combine the dream of world-class fishing in with pursuit of a deeper relationship with jesus christ law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and that no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 i a of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose further it provides that an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the regulations provides that an organization must be organized and operated to serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests 326_us_279 holds that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in revrul_76_91 1976_1_cb_149 a transaction in which a nonprofit_hospital purchased all of the assets of a for-profit hospital was deemed not to result in inurement to the benefit of any private_shareholder_or_individual over one-half of the board_of directors of the nonprofit_hospital was made up of shareholders in the for-profit hospital but the shareholders of the for-profit hospital obtained an independent appraisal of the tangible assets of the for-profit hospital and computed the value of the intangible assets of the for-profit hospital using the capitalization of excess earnings formula these valuations served as evidence of an arm’s length transaction thus the valuations saved the underlying transaction from being determined to result in inurement revrul_77_366 1977_2_cb_192 provides an example of a non-exempt religious travel tour organization the organization arranged and conducted winter-time oceans cruises the organization's stated purpose was to provide a continuing education program in an atmosphere conducive to spiritual renewal however its only activities consisted of the regular arranging and conducting of fourteen-day winter-time cruises on chartered ships in addition to the usual cruise activities the organization provided activities that furthered religious and educational_purposes the programs conducted on each cruise included a schedule of lectures discussion groups and special interest workshops on religious topics at which attendance was not required for approximately four hours on each of the nine days the ship was at sea theologians and religiously-oriented psychologists led lectures discussions and workshops the remainder of the time was available for meals recreational activities and social functions certain activities of the organization specifically the lectures discussions workshops and some of the activities on shore furthered charitable purposes however the substantial amount of time energy and other resources regularly devoted to the conduct of extensive social and recreational activities demonstrated that the organization's conduct of such social and recreational activities served substantial independent purposes of a non-charitable nature in revrul_77_430 1977_2_cb_194 an organization which operated a religious retreat where recreational facilities were available was recognized as exempt the organization's activities were conducted at a rural lakeshore site donated to it by its founder although no fees were charged for the retreats participants were encouraged to contribute to the organization to whatever extent possible activities of a religious nature were scheduled on an hourly basis throughout the day although no recreational activities were scheduled there was a limited amount of free time in which the participants could relax and enjoy the facilities the revenue_ruling determined that the use of these facilities under these circumstances were incidental to the organization's purpose of advancing religion analysis you do not qualify for exemption under sec_501 of the code for a number of reasons first you do not satisfy the requirements of the organizational_test described in sec_1_501_c_3_-1 of the regulations sec_1_501_c_3_-1 i a provides that an organization's articles must limit its purposes to one or more exempt purposes your articles provide that you were formed for any lawful purpose accordingly your purposes are not limited to exempt purposes in addition sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose your articles do not contain a provision describing how your assets will be distributed in the event you dissolve in addition the state of m does not satisfactorily distribute assets by operation of law upon dissolution accordingly your assets are not dedicated to an exempt_purpose nor do you satisfy the operational_test described in sec_1_501_c_3_-1 of the regulations an organization described in sec_501 of the code must be organized and operated exclusively for charitable religious educational scientific and literary purposes among others thus in order for you to satisfy the operational_test you must show that you are operated exclusively for one of the purpose set forth in sec_501 of the code the revenue rulings described above illustrate the type of organizations that will satisfy the operational_test by holding religious retreats you are similar to the organization described in revrul_77_366 although that organization held four hours of religious instruction a day attendance at the sessions was not required further during the remainder of each day participants were free to engage in social and recreational activities the revenue_ruling held that the organization's conduct of social and recreational activities serve substantial independent purposes of a noncharitable nature like the organization described in revrul_77_366 and unlike the organization described in revrul_77_430 your religious activities constitute a minor part of your overall activities and attendance at these religious activities is optional the remainder of your scheduled activities focus on fishing and socializing as such your primary activity and purpose is the operation of a fishing camp your religious activities are incidental to your social and recreational activities the operation of a fishing camp in this context is not an activity which furthers one or more exempt purposes thus you are not being operated exclusively for one or more exempt purposes furthermore you are engaged in activities that result in inurement and private benefit through the operation of your website you advertise a business owned by the mother of your president you state that the purpose of the reference to this particular business is to generate web-traffic for the business additionally you entered into a land use agreement with one of your directors and have not proven that the agreement was entered at arm’s length and for fair_market_value as required by revrul_76_91 these activities provide a substantial private benefit to the mother of your president and potentially result in inurement of a portion of your net_earnings to one of your directors an organization must establish that it operates exclusively for charitable purposes and thus will not qualify for exemption under sec_501 of the code if it has a single non-charitable purpose that is substantial in nature an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals see better business bureau v united_states supra you were formed for the substantial non-exempt purpose of operating a camp the primary purpose of which is recreational and social in nature further you operate for the benefit of the mother of your president by promoting her business and potentially for the benefit of one of your directors through operation of the land use agreement accordingly you serve a private rather than public purpose conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your primary purpose is an exempt_purpose and have not shown that your assets do not inure to any private individual accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax of this letter if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
